ORDER ***
We dismiss the appeal in this case for lack of jurisdiction. The “Stipulated Judgment” entered into by Dial and Connolly is not a final judgment. See 28 U.S.C. § 1291 (stating that parties may appeal only the “final decisions” of the district courts); Dannenberg v. Software Tool-works, Inc., 16 F.3d 1073, 1075 (9th Cir.1994) (“[T]he requirement that all claims of error be raised in a single appeal is not satisfied if there is a possibility that more than one appeal will be filed.”).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.